
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3.8


EMPLOYMENT AGREEMENT


        This Employment Agreement ("Agreement") deemed effective as of
January 14, 2002 is entered into by and among Westaff Support, Inc., a
California corporation (the "Company"), its ultimate parent company known as
Westaff, Inc., a Delaware corporation ("Westaff"), and Dwight S. Pedersen (the
"Executive"). The parties agree to the following terms and conditions of the
Executive's employment.

        1.    EMPLOYMENT.    The Company hereby employs the Executive, and the
Executive hereby accepts such employment, upon the terms and subject to the
conditions hereinafter set forth.

        2.    DUTIES.    

        (a)  Position and Responsibilities. The Executive shall be employed as
the President and Chief Executive Officer of the Company and Westaff as well as
all the other domestic subsidiaries of Westaff.

        (b)  The Executive shall have such executive responsibilities and duties
as are consistent with his position. The Executive agrees to devote his full
working time, attention and energies to the performance of his duties for the
Company and Westaff and the Executive shall at all times comply with the Westaff
Conflict of Interest Policy.

        (c)  Term. The Executive's employment commenced on January 14, 2002, and
his employment shall be of indefinite duration, subject to termination under
Section 5 of this Agreement. The Executive acknowledges that there is no express
or implied agreement between him and the Company or Westaff or any of its
subsidiaries, whether domestic or foreign, for any specific period of employment
or for continuing or long-term employment.

        (d)  Directorships. Having served as a director of Westaff since his
appointment to its Board of Directors effective May 1, 2001, the Executive shall
continue his service as a director until his successor is elected and qualified
or until his earlier death, resignation or removal, but his resignation from
membership on the Audit Committee of the Board of Directors of Westaff shall be
effective as of the date his employment commenced. The Executive shall be
appointed to serve as a director of the Company and the other domestic
subsidiaries of Westaff and he agrees to serve in those capacities. The
Executive may be appointed to serve as a director of the foreign subsidiaries of
Westaff as well and he agrees to serve in those capacities in the event of his
appointment. The Executive shall not be entitled to any additional compensation
for his directorships.

        3.    COMPENSATION AND BENEFITS.    In consideration for the services of
the Executive, the Company shall compensate the Executive as follows:

        (a)  Base Salary. The Company shall pay the Executive, in accordance
with its then current payroll practices and schedule, an annual base salary
("Base Salary"). The initial gross amount of the Base Salary to be paid
Executive shall be Four Hundred Thousand Dollars ($400,000), less withholdings
required by law and agreed deductions, if any. The Compensation Committee of the
Board of Directors will review the Executive's Base Salary at least once each
year on or before the anniversary of his hire date and make appropriate
adjustments as they shall determine in their discretion.

        (b)  Benefits.

        (i)    Vacation. The Executive shall be entitled to vacation leave of
four (4) weeks per year, subject to the Company's policies with respect to
maximum annual accruals.

        (ii)  Benefit Plans. As the Executive becomes eligible, he shall have
the right to participate in and to receive benefits from all present and future
benefit plans specified in the Company's policies and generally made available
to similarly situated employees of the Company. The amount and extent of
benefits to which the Executive is entitled shall be

--------------------------------------------------------------------------------




governed by the specific benefit plan, as amended. The Executive shall also be
entitled to any benefits or compensation tied to termination as described in
Section 5.

        (c)  Expenses. The Company shall reimburse the Executive for all
reasonable travel and other business expenses incurred by the Executive in the
performance of his duties, in accordance with Company policies, as they may be
amended in the Company's sole discretion.

        (d)  Annual Incentive Compensation. The Executive shall be entitled to
profit incentives for fiscal 2002 on the following terms and conditions: if net
income at the fiscal year end exceeds Eight Million Dollars ($8,000,000) he will
be entitled to a lump sum payment of Fifty Thousand Dollars ($50,000) in cash
and if net income at the fiscal year end exceeds Ten Million Dollars
($10,000,000) he will be entitled to a lump sum payment of One Hundred Thousand
Dollars ($100,000) in cash, less withholdings required by law and agreed
deductions, if any. No proration will be made if the specified net income goals
are not achieved. For purposes of determining the amount of the Executive's
annual incentive compensation for fiscal 2002, if any, net income shall be from
continuing operations (excluding nonrecurring or unusual items) and it shall be
calculated based on Westaff's consolidated fiscal year end financial statements,
as audited by Westaff's independent public accountant. All fiscal 2002 incentive
or executive bonus payments, if any, will be included as an expense in
determining net income, whether payable to the Executive or to other employees
of the Company and its parent or affiliated corporations. Payment of the annual
incentive compensation for fiscal 2002, if any, will be made after January 1,
2003 and not later than January 15, 2003. The Executive's annual incentive
compensation for future fiscal years, if any, may be earned at the discretion of
the Compensation Committee of the Board of Directors of Westaff pursuant to an
executive bonus plan or plans which the committee may formulate. If the
Executive's employment is terminated by the Company or Westaff without cause
after more than six months of employment in the fiscal year, the amount of the
annual incentive compensation payment will be prorated for the length of his
employment through and including the termination date. In the event that the
Executive resigns or his employment is terminated by the Company before the
annual incentive compensation payment is made, he will forfeit such
compensation.

        (e)  Stock Options. When documented by resolutions of the Primary
Committee of the Board ("the Primary Committee"), the Executive shall be granted
an option to purchase five hundred fifty thousand (550,000) shares of Westaff's
common stock (the "Option Shares") as of the date his employment begins or the
date the Primary Committee approves such grant, as the committee may determine
in its discretion. The terms of such grant shall be stated in one or more Stock
Option Agreements (the "Stock Option Agreements"), which both parties shall sign
in accordance with the Westaff, Inc. 1996 Stock Option/Stock Issuance Plan, as
amended and restated as of May 23, 2001 (the "Plan"). The exercise price per
share shall be Two Dollars and Thirty-Five Cents ($2.35) which was the Fair
Market Value, as defined by the Plan, on the Executive's hire date. Two hundred
fifty thousand (250,000) of the Option Shares shall vest immediately as of the
Executive's hire date (the "Vesting Commencement Date"). The remaining three
hundred thousand (300,000) Option Shares will vest in three (3) equal annual
installments of one hundred thousand (100,000) of such shares with vesting of
each installment to occur upon the last trading days of fiscal 2002, 2003 and
2004, provided that the closing selling price of Westaff's common stock on the
Nasdaq National Market ("Nasdaq") on the specified dates is at least Four
Dollars ($4.00) per share on November 1, 2002, at least Five Dollars ($5.00) per
share on October 31, 2003, and at least Six Dollars ($6.00) per share on
October 29, 2004. Any remaining option shares that have not yet vested by
January 13, 2007 will vest at that date and may vest earlier in the event of a
Corporate Transaction or a Change in Control of Westaff, as defined in the Plan.
At termination of the employment relationship by either party, the vested
options must be exercised within three (3) months from the date of termination
unless the Primary Committee in its discretion allows a further extension of
time in which to exercise as provided by the Plan; however, should termination

2

--------------------------------------------------------------------------------




of the Executive's employment be for Misconduct as defined by the Plan, such
option shares will be cancelled.

        4.    TERMINATION OF EMPLOYMENT.    

        (a)  Definition of Cause. For purposes of this Agreement, termination
shall be for "cause" if the Executive does any one or more of the following:

        (i)    acts in bad faith, or in breach of trust, to the detriment of the
Company or Westaff;

        (ii)  refuses or fails to act in accordance with any policy of the
Company or Westaff or any specific direction or order of the Board of Westaff or
the Company;

        (iii)  exhibits, in regard to his employment, unfitness or
unavailability for service, unsatisfactory performance, misconduct, dishonesty,
habitual neglect of duties or incompetence;

        (iv)  is convicted of a crime involving dishonesty;

        (v)  breaches any material term of this agreement; or

        (vi)  is disabled and therefore unable to perform the essential duties
of his position for a period of ninety (90) days within any twelve (12)-month
period.

        (b)  Termination by Employer Not For Cause. At any time, the Company or
Westaff may terminate the Executive's employment for any reason, without Cause,
by providing the Executive two (2) weeks' advance written notice or paying him
in lieu of notice. If the Executive's employment is terminated without Cause,
the Company shall pay the Executive his earned but unpaid Base Salary and
accrued vacation pay through the date of termination and his earned but unpaid
annual incentive pay, if any. Should the Executive's employment be terminated
due to a Change in Control of Westaff, as defined in the Plan, he shall be
entitled to a lump sum cash payment of severance pay equal to six (6) months of
his then current Base Salary or he may elect to receive such severance pay in
installments according to the Company's standard payroll schedule. All of the
foregoing payments shall be less withholdings required by law and agreed
deductions, if any.

        (c)  Termination by Employer for Cause. At any time, and without prior
notice, the Company or Westaff may terminate the Executive for Cause. If his
employment shall be terminated by the Company or Westaff for Cause as defined by
Section 4(a), the Company shall pay the Executive all compensation then due and
owing hereunder. No compensation or benefits will accrue or be owed to the
Executive for any period after the effective date of termination.

        (d)  Resignation by Executive. At any time, the Executive may terminate
his employment for any reason by providing the Company and Westaff two
(2) weeks' advance written notice. The Company shall pay the Executive his
earned but unpaid Base Salary and accrued vacation pay, and shall provide him
benefits under the applicable benefit plans, through the date of termination and
otherwise as required by law.

        5.    TERMINATION OBLIGATIONS.    

        (a)  Representations and Warranties. The representations and warranties
contained in this Agreement and the Executive's obligations under Section 6 on
Proprietary Information and Non-Solicitation shall survive the termination of
employment.

        (b)  Cooperation in Pending Work. Following any termination of
employment, the Executive shall fully cooperate with the Company and Westaff in
all matters relating to the winding up of pending work on behalf of the Company
and Westaff and the orderly transfer of work to other employees of the Company
and Westaff or any of its domestic subsidiaries.

3

--------------------------------------------------------------------------------




        (c)  Resignation of Directorships. The Executive shall be deemed to have
immediately resigned his directorships on the Boards of Directors of the Company
and Westaff and all of its subsidiaries, whether domestic or foreign,
immediately upon the effective date of termination of employment.

        (d)  Return of Company Property. All property including, without
limitation, all equipment, tangible Proprietary Information as defined in
Section 6(a), documents, books, records, reports, notes, contracts, lists,
computer disks (and other computer-generated files and data), and copies
thereof, created on any medium and furnished to, obtained by, or prepared by the
Executive in the course of or incident to his employment, belongs to the Company
or Westaff or any of its subsidiaries, whether domestic or foreign, and shall be
returned promptly to the Company or Westaff upon termination of employment. In
addition, the Executive shall immediately return to or arrange for prompt
delivery to the Company or Westaff all equipment, supplies, keys, manuals, and
other property or equipment of whatever nature in his possession or control or
which he may have entrusted to any other party.

        6.    PROPRIETARY INFORMATION AND NON-SOLICITATION.

        (a)  Proprietary Information. The Executive recognizes and acknowledges
that certain assets of the Company and Westaff or its subsidiaries, whether
domestic or foreign, constitute Proprietary Information, including all
information that is known only to the Executive or the Company or Westaff or
such subsidiaries, and relating to the business of the Company or Westaff or
such subsidiaries (including, without limitation, information regarding
employees, clients, customers, bill and pay rates, employees' pay and skills,
pricing policies, methods of operation, operating manuals, sales, sales
techniques, advertising materials, products, costs, markets, key personnel,
formulae, product applications, technical processes, other statistical
information, confidential data, and trade secrets), and that protection of such
information is essential to the interests of the Company, Westaff and such
subsidiaries. The Executive will be required to sign, as a condition of
employment or continuing employment, the Company's Confidential Information and
Invention Agreement.

        (b)  Non-Solicitation of Employees and Clients. The Executive
acknowledges and agrees that the pursuit of activities forbidden by this
subsection would necessarily involve the use or disclosure of Proprietary
Information in breach of the Company's Confidential Information and Invention
Agreement. To forestall this disclosure, use, and breach, and in consideration
of the employment under this Agreement, the Executive agrees that for a period
of one (1) year after termination of his employment, he shall not, directly or
indirectly, (i) solicit, induce, or influence any employee, consultant, or
independent contractor of the Company or Westaff or any of its subsidiaries,
whether domestic or foreign, to terminate his or her employment or relationship
with the Company or Westaff or any of such subsidiaries or to work for any other
business entity or person; or (ii) solicit (other than on behalf of the Company
or Westaff or such subsidiaries), divert, or attempt to divert the business of
any client or customer of the Company or Westaff in any district, territory,
state or country where the Company or Westaff conducts business. For purposes of
this non-solicitation covenant, a customer of the Company or Westaff is defined
as any person, firm or corporation that the Company or Westaff or any of its
subsidiaries has serviced within one year preceding the termination of the
Executive's employment and an employee of the Company or Westaff is defined as
any person who has received salary or wages from the Company or Westaff or any
of its subsidiaries within one year preceding the termination of the Executive's
employment.

        (c)  Non-Competition During Severance Period. During any period in which
the Executive is receiving severance payments from the Company, the Executive
may not engage in any business activity that is or may be competitive with the
Company or Westaff or in any district, territory, state or country where the
Company or Westaff conducts business. Such period of non-competition shall not
exceed one (1) year following the date of employment termination.

4

--------------------------------------------------------------------------------




        7.    GENERAL.    

        (a)  Injunctive Relief for Violation. The Executive acknowledges that
the obligations and restrictions set forth in this Employment Agreement are
reasonably necessary for the protection of the Company's and Westaff's business,
goodwill, property, customer and employee relationships. The Executive
recognizes that irreparable damage will result to the Company or Westaff in the
event of any violation of this Employment Agreement and agrees to the issuance
of a restraining order and/or an injunction against him for such a material
violation in addition to any other legal or equitable remedies that the Company
or Westaff may have.

        (b)  Severability. If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect under any law, the validity,
legality or enforceability of the remaining provisions hereof shall not in any
way be affected or impaired.

        (c)  Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        (d)  Entire Agreement. This Agreement, the Stock Option Agreements, the
Confidential Information and Invention Agreement, and the Company's employment
policies to the extent not inconsistent with the provisions of this Agreement,
contain the entire understanding of the parties, supersede all prior agreements
and understandings relating to the subject matter and shall not be amended
except by a written instrument hereafter signed by each of the parties.

        (e)  Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing, signed by each of the parties. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

        (f)    Assignment; Successors and Assigns. The Executive agrees that he
will not assign, sell, transfer, delegate, or otherwise dispose of, whether
voluntarily or involuntarily, or by operation of law, any rights or obligations
under this Agreement. Any such purported assignment, transfer, or delegation
shall be void. Nothing in this Agreement shall prevent the consolidation of the
Company or Westaff with, or its merger into, any other entity, or the sale by
Westaff or the Company of all or substantially all of its assets, or the
otherwise lawful assignment by Westaff or the Company of any rights or
obligations under this Agreement. Subject to the foregoing, this Agreement shall
be binding upon and shall inure to the benefit of the parties and their
respective heirs, legal representatives, successors, and permitted assigns, and
shall not benefit any person or entity other than those specifically enumerated
in this Agreement.

        (g)  Governing Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of California.

5

--------------------------------------------------------------------------------




        The parties have duly executed this Agreement as of the date and year
first above written.

EXECUTIVE:
/s/  DWIGHT S. PEDERSEN      

--------------------------------------------------------------------------------

Dwight S. Pedersen
COMPANY:
WESTAFF SUPPORT, INC.
By:
 
      /s/  W. ROBERT STOVER      

--------------------------------------------------------------------------------

W. Robert Stover Title:   Chairman of the Board
WESTAFF:
WESTAFF, INC.
By:
 
      /s/  W. ROBERT STOVER      

--------------------------------------------------------------------------------

W. Robert Stover Title:   Chairman of the Board

6

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
